Opinion by
Hendekson, J.,
The defendant was convicted of the embezzlement of school taxes with the collection of which he was charged as collector of taxes for the years 1909, 1910, 1911, 1912 and 1913. There was a balance of tax on each of the duplicates in his hands for these years amounting in the aggregate to $1,391.19, which was not returned to the school board and for which the defendant failed to account. Frequent demands were made on him by the *128secretary of the school board to settle his accounts and he was often importuned by his sureties to the same effect. He said at different times that he could not get his taxes in; that it was a difficult matter to get money in, and that he would proceed to make collections. Nothing having been accomplished as the result of the efforts of the secretary and sureties the latter paid to the school board the amount shown to be due according to the reports made by the defendant to the school board. At a meeting held at which he and his bondsmen were present he said that there were only a few dollars on the books to be collected; that there must be a mistake. But no other explanation was given nor was any effort made by him to show how a mistake could have occurred. When threatened with a'prosecution he made no effort to account for the discrepancy between the collections made and the sum shown to be due by the duplicates in his hands. At a later date he paid $200 to apply on the account. Two defenses were presented at the trial. The first was that the evidence was not sufficient to support the charge; and the second, that the prosecution was barred by the statute of limitations. The learned trial judge held that the evidence offered by the Commonwealth was sufficient to call for the submission of the case and we are not convinced that this was error. The defendant’s declarations proved at the trial made in the circumstances in the light of the fact that no attempt was made to show any mistake or to make it appear that the fund charged against him had not been collected although he knew that his sureties were pressed for payment and had actually paid to the school board the amount apparently due from him as collector, furnishes support to the inference that some of the money, at least, was in his hands and not accounted for.
The position that the prosecution was barred after the lapse of two years is not tenable. The sixth section of the Act of June 12, 1878, P. L. 196, permits an indictment to be commenced and prosecuted at any time with*129in four years from the time the alleged offense was committed in the case of misdemeanors of officers, agents or employees of any municipal or quasi municipal corporation. A school district is a quasi municipal corporation and the period of limitation as applied to the de fendant’s case is' four years. No evidence was offered showing when any particular appropriation of funds was made by the defendant but clearly any sum coming into his hands and unlawfully retained by him during the year, 1913, and after April, 1912, would be a misappropriation within the statutory period. There was nothing in the case which would have sustained the action of the court in affirming the defendant’s second point relating to the statute of limitations. The earnest argument of the learned counsel for the appellant has not satisfied us that error was committed by the trial court.
The assignments are overruled, the judgment is affirmed and the record remitted to the court below_to the end that the sentence may be carried into effect..